Citation Nr: 9925127	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-02 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for pes planus, 
currently assigned a 30 percent evaluation.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1971 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of July 1997 and March 1998, which, respectively, increased 
the evaluation for the veteran's pes planus to 30 percent, 
and denied entitlement to a permanent and total disability 
rating for pension purposes.  


REMAND

The appellant has presented well-grounded claims, and, 
therefore, the Department of Veterans Affairs has a statutory 
obligation to assist him in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  Regarding the issue of 
entitlement to an increased rating for pes planus, at his 
hearing before a hearing officer in April 1998, the veteran 
testified that he was receiving treatment for pes planus at a 
VA facility.  In addition, in his claim for pension filed in 
August 1997, he requested that VA obtain his VA treatment 
records.  However, neither of these statements prompted the 
RO to obtain the identified records, and the most recent 
treatment records on file are dated in January 1997.  The RO 
must obtain potentially relevant medical evidence referred to 
by the veteran.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991); Littke v. Derwinski, 1 Vet.App. 90 (1990).  

In addition, in his claim for pension benefits, the veteran 
stated that he had applied for Social Security benefits, and 
that his claim was currently on appeal.  However, the record 
does not show that the veteran's records, which are likely to 
contain evidence relevant to the veteran's claims, were ever 
requested.  VA is required to obtain evidence, including 
decisions by administrative law judges from the Social 
Security Administration (SSA), and to give that evidence 
appropriate consideration and weight. Baker v. West, 11 
Vet.App. 163 (1998).  Similarly, in his substantive appeal 
dated in June 1998, the veteran stated that the State of 
Alabama Employment Service had determined that he was totally 
disabled as early as 1993; any records associated with this 
determination have not been obtained.  The veteran also 
stated that during 1995, his primary care physician at the VA 
medical center (VAMC) wrote a letter stating that the veteran 
was totally disabled, which resulted in his award of food 
stamps by the state.  This letter is also not of record.  VA 
must seek to obtain potentially relevant records of which it 
has been notified.  Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).  

In the adjudication of claims involving entitlement to 
pension benefits, VA must accumulate medical evidence 
regarding the nature and severity of all disabilities, 
including an examination performed after the relevant 
evidence has been gathered.  Roberts v. Derwinski, 2 Vet.App. 
387 (1992).  As pointed out by the veteran's representative 
in April 1998, the general medical examination conducted in 
January 1998 was inadequate, particularly in that it did not 
contain a special psychiatric evaluation, despite the 
diagnosis of a psychiatric disorder on the physical 
examination.  The veteran must be afforded a psychiatric 
examination, which includes a global assessment of 
functioning (GAF) score.  In addition, the physical 
examination report contains some inconsistencies or 
incomplete findings that must be clarified.  For example, 
although degenerative joint disease was diagnosed, X-rays of 
several joints were all normal.  In addition, the findings 
associated with peripheral neuropathy, and other disorders, 
should be specified, to permit an evaluation of the 
percentage of disability present, under the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.  

In addition, the veteran should be afforded an examination of 
his feet, to ascertain the level of disability present, and 
to clarify whether he has plantar fasciitis, which was 
diagnosed in January 1998, but not in June 1998.  

Further, the RO should obtain updated employment information 
from the veteran.  The appellant also has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Finally, the RO is advised 
that the Court has found that a remand "confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 
Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain all records of 
the veteran's VA medical treatment since 
January 1997 from the appropriate VA 
facility, including day hospital records, 
to include a 1995 statement from his 
primary care physician.  

2.  The RO should obtain the veteran's 
Social Security Administration records of 
his disability determination, including 
associated medical records.

3.  The RO should request that the veteran 
provide either the records, including 
medical records, of his State disability 
determination(s), or provide the RO with 
the necessary names, addresses and 
locations to permit the RO to obtain the 
information directly.

4.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claim.  

5.  The veteran should be afforded the 
following VA examinations; for each 
examination, the claims folder must be 
forwarded to the examiner for review prior 
to the examination, all indicated tests 
and special studies should be conducted, 
findings must be reported in detail, and 
the examiner must provide the complete 
rationale for all opinions given:  

a.  A comprehensive VA physical 
examination to determine the nature and 
severity of all disabilities present.  The 
findings associated with each disability 
should be reported in detail, to enable 
the RO to assign individual ratings.  The 
examiner should render an opinion as to 
what effect the disabilities found have on 
the veteran's ability to work and state 
whether the disabling conditions are 
susceptible to improvement through 
appropriate treatment.  

b.  The veteran should also be afforded a 
special examination of the feet, to 
determine the severity of his service-
connected pes planus.  The presence, 
severity, and/or absence of pronation, 
tenderness, swelling, inward displacement, 
spasm of the Achilles tendon on 
manipulation, indications of swelling on 
use, characteristic callosities, and 
improvement, if any, with orthopedic shoes 
or appliances should be noted.  The 
severity of functional limitations such as 
pain, instability, weakness and tenderness 
should be specified.  If plantar fasciitis 
is diagnosed, the examiner should state 
whether this disorder was caused or 
contributed to by pes planus. 

c.  The veteran should also be afforded a 
VA psychiatric examination, to include a 
complete description of the current 
psychiatric symptomatology that affects 
the veteran's social and industrial 
functioning.  The examiner should provide 
a Global Assessment of Functioning (GAF) 
score and an explanation of the meaning of 
the score assigned. The examiner should 
also provide an opinion on the extent to 
which the veteran's psychiatric 
symptomatology effects his ability to 
adapt and function in a work environment, 
in terms of how any occupational and 
social impairment found impacts his 
ability to establish or maintain effective 
work. The examiner should provide an 
opinion on whether the veteran's 
psychiatric symptoms preclude him from 
obtaining and maintaining substantially 
gainful employment, and whether the 
impairment of the veteran's social and 
industrial functioning is considered to be 
permanent. 

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

7.  After ensuring the adequacy of the 
examination, the veteran's claims should 
be readjudicated, in light of the 
additional evidentiary development.  
Regarding the pension claim, all 
disabilities found to be present should be 
assigned a percentage rating.  If the 
decision is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
fully and clearly sets forth the reasons 
for the denial of the claim, including the 
evidence relied upon, and the pertinent 
law and regulations, and provided an 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  While 
regretting the delay involved in remanding this case, it is 
felt that to proceed with a decision on the merits at this 
time would not withstand Court scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












